JOHNSON, Judge.
This is an appeal from a final judgment, based on a jury verdict awarding the ap-pellee $5,244,10 damages plus attorneys’ fees of $1500.00 and plus costs in the amount of $128.50.
The cause of action in this case arose out of another case in which the appellee was a defendant and which resulted in a verdict for the appellee. The appellee in*639stituted this case against the appellant herein claiming damages because the appellant herein had denied coverage under an insurance policy issued to the appellee by the appellant and therefore had refused to defend appellee in the prior action in which appellee was defendant.
The evidence clearly shows that ap-pellee, had been billed for and had paid its attorney in defending it in the prior suit $2500.00 attorneys’ fees and $131.50 costs. We think this was the only competent evidence produced at trial, and the appellant herein has admitted that the amount of attorneys’ fees was reasonable and had no quarrel with the amount. The trial court had, .by partial summary judgment, found the liability was properly imposed upon appellant.
We have reviewed the record and all cases cited by counsel for all parties, and we are of the opinion, and so hold, that the evidence does not support the verdict and judgment thereon in its entirety but does support a finding, as admitted to counsel of appellant, in the amount of $2631.50. Also, we find the amount of attorneys fee of $1500.00 excessive under the evidence of this case and hold that an attorneys fee of $750.00 was in order.
Therefore, the judgment is reversed with directions that a judgment be entered in favor of the appellee for the amount of $2631.50 plus interest and for appellee’s attorneys fee of $750.00.
We deny any attorneys’ fee in this appeal.
RAWLS, C. J., concurs.
SPECTOR, J., dissents.